DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 and 07/30/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 07/30/2021 have been entered. Claims 1-20 remain pending in the application.  
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive. 
Applicant argues that Lee fails to teach the limitations of claim 1, specifically a position-sensing element, disposed on the base to detect the movement of the movable module relative to the fixed module. Applicant further argues that neither Lee nor Jung discloses wherein the 3D circuit further has an end portion for connecting to an external circuit, and the first conductive portion has an upper surface parallel to a horizontal plane, wherein the upper surface is located between the third conductive portion and the end portion in a vertical direction which is perpendicular to the horizontal plane. Applicant further argues that neither Lee nor Jung discloses the circuit boards being embedded in the base. 

[AltContent: textbox (Figure 2, Fig 7 of Jung et al.)][AltContent: textbox (Figure 1, Fig 2 of Lee et al.)]
    PNG
    media_image1.png
    228
    402
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    236
    493
    media_image2.png
    Greyscale
Regarding applicant’s argument that Lee fails to teach a position-sensing element, disposed on the base to detect the movement of the movable module relative to the fixed module, examiner notes that 21a is defined as a component of element 21 which is disposed on the base, although not portrayed in the figures it is still disclosed in the specifications of Lee at Para [0085].
Regarding applicant’s argument that neither Lee nor Jung discloses wherein the 3D circuit further has an end portion for connecting to an external circuit, and the first conductive portion has an upper surface parallel to a horizontal plane, wherein the upper surface is located between the third conductive portion and the end portion in a vertical direction which is perpendicular to the horizontal plane, examiner notes that in Lee element 21 contains end portions contacts that may be installed with a separate terminal member for conductivity with the PCB (see Para [0055-0057]), as well as the first conductive portion has an upper surface parallel to a horizontal plane (see Fig 2 of Lee; upper surface of a vertical portion of the circuit board 21 is parallel to the horizontal plane), wherein the upper surface is located between the third conductive portion and the end portion in a vertical direction which is perpendicular to the horizontal plane (see Fig 2 of Lee; upper surface is between the top of the third portion and the ends which are at 
Regarding applicant’s argument that neither Lee nor Jung discloses the circuit boards being embedded in the base, examiner notes that embedded is being interpreted as fixed firmly in a surrounding element, thus it is in both cases, Jung and Lee, that the circuit boards are firmly fixed in the respective bases which surround the circuit boards in both cases see Figs 2 and 3 of Jung and Figs 4 and 7 of Lee. Thus, examiner respectfully maintains Lee and Jung for the rejection of claim 1 under 35 USC § 102(a)(2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Lee (US 2018/0239106, of record).
Regarding claim 1, Lee discloses a driving mechanism for moving an optical element (see Fig 2), comprising: a fixed module (Para [0064,0093]; comprising housing and base), having a housing (60, cover member) and a base (20, base) connected to the housing (Para [0064]), wherein the housing has a top cover and a sidewall extending from an edge of the top cover along an optical axis of the optical element (see Fig 2; cover member, 60, has a top cover and sidewalls extending from an edge of the top cover along optical axis, imaginary line along center of the device extending vertically); a movable module (40, holder member), disposed between the housing and the base for holding the optical element (see Fig 2 and 3; Para [0096]; holder member disposed between housing and base holds optical element), wherein the movable module is movable relative to the fixed module (see Fig 2 and 3; Para [0085-88]; holder member 40, moves in accordance to handshake compensation function); a driving assembly (see Fig 2; driving assembly comprising second coils, 23, and magnets, 41) for driving the movable module to move relative to the fixed module (see Fig 2; Para [0088]; 40 is moved due to actuation of second coil 23); a position-sensing element (Para [0085]; 21a second location detection sensor), disposed on the base to detect the movement of the movable module relative to the fixed module (see Fig 2; 21a part of 21 which is disposed on base 20, detects horizontal location of movable module); and a 3D circuit (21, a first circuit board), embedded in the base and electrically connected to the position-sensing 
Regarding claim 3, Lee discloses the driving mechanism as claimed in claim 1 (see Fig 2), wherein the driving assembly is electrically connected to the 3D circuit (see Fig 2; Para [0085-88]; second circuit board, 22, on which coils 23, are electrically connected is conductively connected to circuit board one 21). 
Regarding claim 4, Lee discloses the driving mechanism as claimed in claim 1 (see Fig 2), wherein the driving assembly is electrically connected to the position-sensing element via the 3D circuit (see Fig 2; Para [0085-89]; both position-sensing element 21a and driving assemble 23 are connected or part of circuit 21). 
Regarding claim 15, Lee discloses the driving mechanism as claimed in claim 1, wherein the base has a flange (see Fig 2; 20, base has protrusion/flanges extending laterally from center body) that forms a surface facing the sidewall (see Fig 2; face of flanges faces the sidewalls) and perpendicular to the optical axis (see Fig 2; flanges are perpendicular to optical axis). 
Regarding claim 16, Lee discloses the driving mechanism as claimed in claim 1 (see Fig 2), wherein the 3D circuit forms a continuous 3D surface extending sequentially through the first, second, and third conductive portions (see Fig 2; circuit, 21, extends continuously through three portions). 
Regarding claim 17, Lee discloses the driving mechanism as claimed in claim 1 (see Fig 2), wherein the base has a protrusion extending toward the housing (see Fig 2; base, 20, has protruding ring around center opening extending towards the housing, 60), and the protrusion and the second conductive portion at least partially overlap when viewed in a direction parallel to the optical axis (see Fig 2; base, 20, and second portion of 21 overlap as circuit segment 2 rests on base, 20). 
Regarding claim 18, Lee discloses the driving mechanism as claimed in claim | (see Fig 2), further comprising a resilient element (52, lower elastic member) connecting the movable module with the fixed module (see Fig 2; 52 connects holder 40 with base 20), wherein the resilient element is electrically connected to the 3D circuit (see Fig 2; Para [0058-59, 0068]; 52 connects electrically to first coil which is connected to printed circuit). 
Regarding claim 19, Lee disclose the driving mechanism as claimed in claim 18 (see Fig 2), wherein the base has a quadrilateral structure (see Fig 2; base 40, shape is quadrilateral), and the 3D circuit further has two conductive portions electrically connected to the resilient element (see Fig 2; second coils, 23, are connected to second circuit board 22 which is connected to first circuit board 21 that is connected to resilient member), wherein the conductive portions are located at two diagonal corners of the quadrilateral structure (see Fig 2, second coils 23 are located at diagonal corners of the structure). 
Regarding claim 20, Lee discloses the driving mechanism as claimed in claim 18 (see Fig 2), wherein the base has a quadrilateral structure (see Fig 2; base 40, shape is quadrilateral), and the 3D circuit further has a conductive portion electrically connected to the resilient element (see Fig 2; second coils, 23, are connected to second circuit board 22 which is connected to first circuit board 21 that is connected to resilient member), wherein the conductive portion and the third conductive portion are located near the same side of the quadrilateral structure (see Fig 2; third portion of circuit and conductive portions, 23, on a same side of structure).
Claims 1, 5-8, and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Jung(US 2019/0170967, of record). 
Regarding claim 1, Jung discloses a driving mechanism for moving an optical element (see Fig 1), comprising: a fixed module (Para [0224]; comprising cover member, 300, and base, 210), having a housing (300, cover member) and a base (210, base) connected to the housing (see Fig 1; Para [0224]), wherein the housing has a top cover and a sidewall extending from an edge of the top cover along an optical axis of the optical element (see Fig 1; cover member, 300, has a top cover and sidewalls extending from an edge of the top cover along optical axis, imaginary line along center of the device extending vertically along z-axis); a movable module (140, housing), disposed between the housing and the base for holding the optical element (see Fig 1; 140 disposed between housing 300 and base 210, holds optical element which is in bobbin 110), wherein the movable module is movable relative to the fixed module (see Fig 1; Para [0050-53]; housing 140 moves relative to base and cover member); a driving assembly (see Fig 1; driving assembly comprising second coils, 230, and magnets, 130) for driving the movable module to move relative to the fixed module (see Fig 2; Para [0088]; 140 is moved due to actuation of second coil 230); a position-sensing element (see Fig 7; Para [0263]; 240 second sensor), disposed on the base to detect the movement of the movable module relative to the fixed module (see Fig 7; Para [0263]; disposed on base to detect displacement of housing); and a 3D circuit (250, PCB),embedded in the base and electrically connected to the position-sensing element (see Fig 7; Para [0198, 0264]; 250 embedded in base and comprises second sensor, 240), wherein the 3D circuit has a first conductive portion (see Fig 7; first portion refers to vertical segment of 250, 253), a 
Regarding claim 5, Jung discloses the driving mechanism as claimed in claim 1 (see Fig 1), wherein the base has a wall extending in a direction parallel to the optical axis (see Fig 7; base 210, has walls on four sides extending parallel to optical axis), and the position-sensing element is disposed on an inner surface of the wall (see Fig 7; Para [0264]; sensor 240 disposed in inner surface of wall in groove 215). 
Regarding claim 6, Jung discloses the driving mechanism as claimed in claim 5 (see Fig 1), wherein the wall has a stopper contacting and restricting the movable module in a limit position (see Fig 21; Para [0386]; 1414 may act as stopper), and the stopper is closer to the movable module than the position-sensing element (see Fig 19-21; stopper closer to housing than sensor element).
Regarding claim 7, Jung discloses the driving mechanism as claimed in claim 5 (see Fig 1), wherein the base has a quadrilateral structure (see Fig 7; base 210 formed into a quadrilateral), and the wall and the first conductive portion are located on different sides of the quadrilateral (see Fig 7; first portion is on the left side closest to the viewer while, wall with sensors is on the left and right sides farthest away from viewer in the figure). Regarding claim 8, Jung discloses the driving mechanism as claimed in claim 5 (see Fig 1), wherein the 3D circuit and base are integrally formed as one piece (see Fig 7; Para [0198]; circuit and base are combined to form integrally on piece). 
Regarding claim 10, Jung discloses the driving mechanism as claimed in claim 5 (see Fig 1), wherein the second and third conductive portions are embedded in the wall (see Fig 7; wall contains square interior groove, second and third portions are embedded in said groove). 
Regarding claim 11, Jung discloses the driving mechanism as claimed in claim 10 (see Fig 1), wherein the 3D circuit further has an extending portion connected to the third conductive portions and protruding from a first side of the wall (see Fig 7, wall has triangular protrusions that extends from each corner of wall and the third portions connects with a first side of the wall protrusion). 
Regarding claim 12, Jung discloses the driving mechanism as claimed in claim 10 (see Fig 1), wherein the wall forms a recess with the extending portion disposed therein (see Fig 7; wall forms groove or recess that contains extending portion within said recess). 
Regarding claim 13, Jung discloses the driving mechanism as claimed in claim 5 (see Fig 1), wherein the end portion protrudes (see Fig 7; circuit 250 has terminals 251) from a second side of the wall for connecting to the external circuit (see Fig 7; Para [0216]; 251 protrudes from a second side of the wall and connects to an external circuit).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0239106, of record) in view of Kim (US 9,794,459, of record). 
Regarding claim 2, Lee discloses the driving mechanism as claimed in claim 1. Lee does not disclose wherein the height of the first segment along the optical axis is less than the height of the third segment along the optical axis. Lee and Kim are related because both teach a driving mechanism. 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Lee with wherein the height of the first segment along the optical axis is less than the height of the third segment along the optical axis of Kim for the purpose of contouring the circuit board to allow for better placement of circuit within confines of the driving mechanism. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0170967, of record) in view of Kim (US 9,794,459, of record). 
Regarding claim 9, Jung discloses the driving mechanism as claimed in claim 8. Lee does not disclose wherein the 3D circuit and the base are integrally formed by insert molding or Molded Interconnect Device (MID) technology. Jung and Kim are related because both teach a driving mechanism. 
Kim discloses a driving mechanism (Fig 3), wherein the 3D circuit and the base are integrally formed by insert molding or Molded Interconnect Device (MID) technology (see Fig 3; Col 27, lines 40-58; MID is used to form circuit 222 and in turn said base). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jung with wherein the 3D circuit and the base are . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 2019/0170967, of record) in view of Li (US 2019/0246490, of record). 
Regarding claim 14, Jung discloses the driving mechanism as claimed in claim 5. Lee does not disclose wherein the wall forms at least a heat dissipation hole, and a part of the 3D circuit is exposed to the heat dissipation hole. Jung and Li are related because both teach a driving mechanism. 
Li discloses a driving mechanism (Fig 2) wherein the wall forms at least a heat dissipation hole (see Fig 2; Para [0021]; holes 105 on heat dissipation area 103 on bottom wall of circuit), and a part of the 3D circuit is exposed to the heat dissipation hole (see Fig 2; circuit 20, has heat dissipation area 103 with holes 105). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Jung with wherein the wall forms at least a heat dissipation hole, and a part of the 3D circuit is exposed to the heat dissipation hole of Li for the purpose of maintaining optical and conductive properties through appropriate thermal management.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/G.A.S./Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872